                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



J.S.T. CORPORATION,

       Plaintiff,

v.                                                                      Case No. 15-13842

ROBERT BOSCH LLC,                                                     HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

      Defendants.
___________________________________/

                                ORDER
     ADOPTING AMENDED REPORT AND RECOMMENDATION NO. 5 (Doc. 368)
                                 AND
      GRANTING IN PART AND DENYING IN PART JST’S MOTION TO COMPEL
                               (Doc. 203)

                                             I.

       This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”).

       The Court appointed an Expert Advisor to deal with discovery and other matters.

(Doc. 191). The Expert Advisor issued an Amended Report and Recommendation No. 5

(Doc. 368) regarding JST’s motion to compel, Doc. 203. The Expert Advisor, after

hearing objections from the parties, recommends the following:

       1. JST’s Motion to Compel Discovery Responses and Request for Expedited
       Referral to the Court’s Appointed Discovery Expert Advisor be granted with respect
       to Interrogatory Nos. 1, 2, and 6, and denied with respect to Interrogatory Nos. 8,
       and 10–14. Bosch already has provided supplemental responses to Interrogatory
      Nos. 1 and 2, and JST no longer challenges the adequacy of those responses.
      Robert Bosch LLC is compelled to provide a full and complete response to
      Interrogatory No. 6 of JST’s Third Set of Interrogatories no later than April 29,
      2019. This response shall include the legal name of each entity that employed the
      individuals listed therein, and the dates of employment if the individuals were
      employed by multiple Bosch affiliates in Mexico.

      2. Bosch shall identify by Bates numbers the documents that it has already
      produced that Bosch claims are responsive to JST’s Fifth Set of Document
      Requests.

      3. Unless lead trial counsel for Bosch files a detailed declaration confirming that
      Bosch produced all documents responsive to Request Nos. 8, 10-13, and 17 in
      JST’s Fifth Set of Document Requests, not limited to documents Bosch will rely
      upon at trial, JST’s Motion be granted with respect to those six Requests for
      Production, and Bosch be required to produce responsive documents no later than
      May 1, 2019. The deadline for filing motions for summary judgment is August 29,
      2019; further delay by Bosch in producing information relevant to its affirmative
      defenses and to JST’s claims is likely to prejudice JST’s ability to timely file such
      motions.

      4. Bosch shall certify no later than April 26, 2019, that is has complied with its duty
      to supplement its discovery responses. See Fed. R. Civ. P. 26(e)(1)(A).

                                             II.


      The Court, having considered the matter, agrees with the recommendations of the

Expert Advisor. Accordingly, the Amended Report and Recommendation No. 5 is

ADOPTED as the findings and conclusions of the Court. JST’s motion to compel is

GRANTED IN PART AND DENIED IN PART. The parties shall comply with the Expert

Advisor’s four recommendations forthwith.

      SO ORDERED.

                                                   S/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE
Dated: 4/24/2019
      Detroit, Michigan



                                             2
